NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                      AUG 13 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.   18-10256

               Plaintiff-Appellee,             D.C. No. 3:17-cr-00381-VC-2

 v.
                                               MEMORANDUM*
JOSE ALEJANDRO VASQUEZ
ROBLEDO, AKA Gusano,

               Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted August 11, 2020**
                            San Francisco, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and BATAILLON,*** District
Judge.




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
          The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska, sitting by designation.
      Jose Alejandro Vasquez Robledo (“Robledo”) appeals his conviction for

conspiracy to distribute fifty grams or more of methamphetamine and distribution

and possession with intent to distribute fifty grams or more of methamphetamine.

We affirm.

      Assuming without deciding that the district court abused its discretion by

allowing the government to introduce evidence Robledo had previously sold

methamphetamine to codefendant Esparza, any alleged error did not materially

affect the verdict. See United States v. Torres, 794 F.3d 1053, 1063 (9th Cir. 2015).

The drug sale at issue was captured on video and audio by the confidential informant

(“CI”) and personally observed by ATF agents. The recordings showed Robledo

and Esparza meeting with the CI on the date of the sale. Shortly thereafter, Robledo

was recorded talking on the phone to the CI, telling him when the drugs would arrive,

and saying “his guy was coming right now” just as video showed Esparza arriving

on a bicycle. After Esparza and the CI exchanged the drugs and cash, ATF agents

watched Esparza ride back to Robledo and hand over the cash from the transaction.

Four separate witnesses—the CI, Esparza, and two agents—provided testimony

consistent with what appeared on the recordings, and contradicted Robledo’s

testimony he was merely trying to buy a gold chain, which was never mentioned on

any of the audio or video recordings. The evidence “overwhelmingly proved the




                                         2
defendant’s guilt” and Robledo’s conviction therefore must stand. United States v.

Sine, 493 F.3d 1021, 1041 (9th Cir. 2007).

      AFFIRMED.




                                        3